DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Trigger structure” adapted to provide a set of reference data when being activated in claim 29.
“Control unit” in claim 24-34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the published specification shows that the following appears to be the corresponding structure describe in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Trigger structure is described as a button, pedal, microphone unit, or something that triggers initiate the provision of reference data in paragraph 42 of the published specification.
Control unit is described as a computer, laptop, smartphone, tablet, or a system with a CPU, memory, and data storage in paragraphs 32-35 of the published specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 34 is objected to because of the following informalities:
In claim 34, line 1; “a tooling system” should be changed to “the tooling system” since is it clear from the context of the claims and the specification that the Applicant intended to refer to the previously set forth tooling system.
In claim 34, line 2; “a work part inertial system” should be changed to “the work part inertial system” since is it clear from the context of the claims and the specification that the Applicant intended to refer to the previously set forth work part inertial system.
In claim 34, line 3; “a work part” should be changed to “the work part” since is it clear from the context of the claims and the specification that the Applicant intended to refer to the previously set forth work part.
In claim 34, line 4; “a tool inertial system” should be changed to “the tool inertial system” since is it clear from the context of the claims and the specification that the Applicant intended to refer to the previously set forth tool inertial system.
In claim 34, line 5; “a tool” should be changed to “the tool” since is it clear from the context of the claims and the specification that the Applicant intended to refer to the previously set forth tool.
In claim 34, line 6; “a control unit” should be changed to “the control unit” since is it clear from the context of the claims and the specification that the Applicant intended to refer to the previously set forth control unit.
In claim 34, line 7; “a digital image” should be changed to “the digital image” since is it clear from the context of the claims and the specification that the Applicant intended to refer to the previously set forth digital image.
In claim 34, line 8; “three reference spots” should be changed to “the three reference spots” since is it clear from the context of the claims and the specification that the Applicant intended to refer to the previously set forth three reference spots.
In claim 34, line 11; “a target orientation” should be changed to “the target orientation” since is it clear from the context of the claims and the specification that the Applicant intended to refer to the previously set forth target orientation.
In claim 34, line 12; “a reference plane” should be changed to “the reference plane” since is it clear from the context of the claims and the specification that the Applicant intended to refer to the previously set forth reference plane.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, claim 16 recites the limitation “particularly a dental drill” in line 1. It is unclear if the claim is requiring that the tool be a drill or if this is merely an example of a tool. Clarification is required. In the interest of compact prosecution, the Examiner has cited a reference which discloses a dental drill.
Regarding claim 16, claim 16 recites the limitation “particularly a jaw” in line 1. It is unclear if the claim is requiring that the work part be a jaw if this is merely an example of a work part. Clarification is required. The specification seems to indicate that the work part is not a jaw, but is instead is a part mounted to the mouth of the patient, such as the jaw bone or the teeth of the patient. For examination purposes, a work part attached to either the jaw bone or the teeth of the patient will be interpreted as meeting this limitation in the claim since that is what aligns with what is described in the specification.
Regarding claim 24, claim 24 recites the limitation “particularly a dental drill” in line 2. It is unclear if the claim is requiring that the tool be a drill or if this is merely an example of a tool. Clarification is required. In the interest of compact prosecution, the Examiner has cited a reference which discloses a dental drill.
Regarding claim 19, the term “about 5 seconds”, “about 3 seconds”, and “about 1 second” are relative terms which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear how rapidly one would have contact each reference spot to be less than “about 5 seconds”, “about 3 seconds”, or “about 1 second”. For examination purposes, a reference which discloses contacting a plurality of reference spots will be interpreted as disclosing this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 24-25, 29-30, and 32-24 are rejected under 35 U.S.C. 103 as being unpatentable over Moffson et al. (US20140199650, hereafter Moffson) and Persky (US20050163342).
Regarding claim 16, Moffson discloses a method of enabling a control of an orientation of a tool (dental handpiece 101), particularly a dental drill (Moffson, Para 50; “dental handpiece 101 includes a handpiece head 102, which may house a motor or other drill engine, which in turn drives drill 103 mounted to dental handpiece 101”), in relation to a work part (workpiece guide 106), particularly a jaw (Moffson, Para, 51; “A workpiece guide 106 is also provided. Workpiece guide 106 is molded to conform to the dentition of a particular implant patient, and may be made of any suitable material such as a thermosetting or light setting polymer. Workpiece guide 106 preferably conforms to at least part of an upper or lower dental arch of the patient, and may encompass an implant site where an implant is to be placed”), comprising:
mounting a work part inertial system unit (sensor 108) stationary to the work part (Moffson, Para 52-56; a plurality of sensors and a magnetized element to output a spatial relationship) (Moffson, Para 85; “Sensors 108 a-108 c may be placed on workpiece guide 106 at this stage, or may be placed at a later time.”);
mounting a tool inertial system unit (magnetized element 104) stationary to the tool (Moffson, Para 50-56; a plurality of sensors to output a spatial relationship);
obtaining a digital image of the work part (Moffson, Para 86-87; Three-Dimensional Imaging Workpiece guide 106 is then engaged with the patient's dentition, and a radiographic image of the workpiece guide and the patient's dentition is obtained while the patient is wearing the workpiece guide”);
defining three reference spots on the digital image of the work part, wherein the three reference spots are distant from each other and stationary in relation to the work part (Moffson, Para 84-85; “At least three radiopaque fiducial markers, e.g., 401 a, 401 b, and 401 c, may be fixed to workpiece guide 106. In the example of FIG. 4, fiducial markers 401 a-401 c are shown as fixed or embedded in relatively flat surface 107 over the implant site […] sensors 108 a-108 c may serve as the radiopaque fiducial markers”); and
defining a target orientation of the tool on the digital image of the work part (Moffson, Para 60; “display 111 are indications 114 a and 114 b of the spatial relationship of drill 103 with a previously-specified desired implant shaft 115 […] controller 109 may alert the user if the angular orientation of drill 103 departs from the centerline of desired implant shaft 115 by more than 0.2 degrees, 0.5 degrees, 1 degrees, 2 degrees, 3 degrees, or by another predetermined amount. Many other techniques for measuring departure of the location of drill 103 from desired implant shaft 115 are possible”) (Moffson, Para 19; “FIG. 5 illustrates one simplified example interactive user interface by which a dental professional may determine and specify a desired implant shaft”), wherein the target orientation is definite with respect to a reference plane comprising the three reference spots (Moffson, Para 85-92; “Sensors 108 a-108 c are preferably positioned in a known relationship to the fiducial references of workpiece guide 106, for example radiopaque fiducial markers 401 a-401 c, and that relationship is characterized for future reference. In some embodiments, sensors 108 a-108 c may serve as the radiopaque fiducial markers […] Because of the repeatable fit of workpiece guide 106 with the patient's dentition and the fact that fiducial markers 401 a-401 c are fixed to workpiece guide 106, fiducial markers 401 a-401 c (or other fiducial references) may serve as an anchor reference in relation to the patient's dentition […] The dental professional specifies the location of the desired implant shaft, including its position, angular orientation, and depth, in relation to the patient's dentition, and therefore in relation to fiducial markers 401 a-401 c or other fiducial references […] the locations of radiopaque fiducial markers 401 a-401 c are also determined from the three-dimensional model, and thus the spatial relationship of the desired implant shaft and the radiopaque fiducial markers 401 a-401 c can be mathematically characterized”).
Moffson does not clearly and explicitly disclosing referencing the tool inertial system unit to the three reference spots of the work part.
In an analogous guided dental device field of endeavor Persky discloses in Figure 1 referencing a tool reference system (LED emitters 7) of a tool (tool 6) with three reference spots (LED emitters 5) of a work part (tracking body 3) (Persky, Para 34; “To the registration device is preferably attached, by means of a connection rod 1, a reference tracking body 3, in which are positioned a number of LED emitters 5. The light from these LED's is tracked by means of the sensor head 2 of a three-dimensional tracking system, thus enabling movement of the patient during the dental procedure to be followed by the tracking system. A specially adapted dental drill 6 is preferably used with the system. The drill body or shank is preferably equipped with a number of LED emitters 7, whose radiation too is tracked by means of the sensor head 2 of the three-dimensional tracking system, thus enabling movement of the drill during the dental procedure to be followed by the tracking system”) (Persky, Para 44; “Movements of the patient during surgery are followed by the tracking system, and the monitor image corrected accordingly. The drill position, which is also tracked in real time by means of LED markers 7 on its shank, can thus be displayed overlaid onto the images on the monitor of the patient's teeth, with great accuracy, both spatially and angularly, and without fear of inaccuracy due to patient movement”) (Persky, Para 42-47; describing tracking the position of the tool relative to the mouth using reference points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moffson to include referencing the tool inertial system unit to the three reference spots of the work part in order to tracking the position of the tool relative to the patient with greater accuracy and while accounting for patient movement as taught by Persky (Persky, Para 44).

Regarding claim 17, Moffson as modified by Persky above discloses all of the limitations of claim 16 as discussed above.
Moffson as modified by Persky above further discloses wherein the work part inertial system unit and/or the tool inertial system unit comprises a six or nine degrees of freedom sensing equipment (Moffson, Para 141; “the positions of the sensors are mathematically adjusted to minimize the figure of merit. For example, the assumed position of circuit board 1307, and consequently the assumed positions of sensors 1310 a-1310 h, may be mathematically moved to a new location in space […] six degrees of freedom”)

Regarding claim 24, Moffson discloses a tool system comprising:
a tool (dental handpiece 101), particularly a dental drill (Moffson, Para 50; “dental handpiece 101 includes a handpiece head 102, which may house a motor or other drill engine, which in turn drives drill 103 mounted to dental handpiece 101”);
a work part inertial system unit (sensor 108) (Moffson, Para 52-56; a plurality of sensors and a magnetized element to output a spatial relationship) (Moffson, Para 85; “Sensors 108 a-108 c may be placed on workpiece guide 106 at this stage, or may be placed at a later time.”);
a tool inertial system unit (magnetized element 104) (Moffson, Para 50-56; a plurality of sensors to output a spatial relationship);
a control unit (controller 109) (Moffson, Para 56-124; describing the various functions of the control unit; Para 90; “controller 109 or another computer system has constructed a three-dimensional model from CT scan data, and displayed portions of the model, including teeth 501 and 502, bone 503, and workpiece guide 106. Radiopaque fiducial markers 401 a-401 c are also visible”),
wherein the work part inertial system unit is configured to be stationary mounted to a work part (Moffson, Para 52; “Affixed to workpiece guide 106 are sensors 108 a, 108 b, and 108 c.”),
the tool inertial system unit is configured to be stationary mounted to the tool (Moffson, Para 50; “A magnetized element 104 is fixed to drill 103”), and
the control unit is arranged and configured to
obtain a digital image of the work part (workpiece guide 106) (Moffson, Para, 51; “A workpiece guide 106 is also provided. Workpiece guide 106 is molded to conform to the dentition of a particular implant patient, and may be made of any suitable material such as a thermosetting or light setting polymer. Workpiece guide 106 preferably conforms to at least part of an upper or lower dental arch of the patient, and may encompass an implant site where an implant is to be placed”),
define three reference spots on the digital image of the work part, wherein the three reference spots are distant from each other and stationary in relation to the work part inertial system unit (Moffson, Para 84-85; “At least three radiopaque fiducial markers, e.g., 401 a, 401 b, and 401 c, may be fixed to workpiece guide 106. In the example of FIG. 4, fiducial markers 401 a-401 c are shown as fixed or embedded in relatively flat surface 107 over the implant site […] sensors 108 a-108 c may serve as the radiopaque fiducial markers”),
defining a target orientation of the tool on the digital image of the work part (Moffson, Para 60; “display 111 are indications 114 a and 114 b of the spatial relationship of drill 103 with a previously-specified desired implant shaft 115 […] controller 109 may alert the user if the angular orientation of drill 103 departs from the centerline of desired implant shaft 115 by more than 0.2 degrees, 0.5 degrees, 1 degrees, 2 degrees, 3 degrees, or by another predetermined amount. Many other techniques for measuring departure of the location of drill 103 from desired implant shaft 115 are possible”) (Moffson, Para 19; “FIG. 5 illustrates one simplified example interactive user interface by which a dental professional may determine and specify a desired implant shaft”), wherein the target orientation is definite with respect to a reference plane comprising the three reference spots (Moffson, Para 85-92; “Sensors 108 a-108 c are preferably positioned in a known relationship to the fiducial references of workpiece guide 106, for example radiopaque fiducial markers 401 a-401 c, and that relationship is characterized for future reference. In some embodiments, sensors 108 a-108 c may serve as the radiopaque fiducial markers […] Because of the repeatable fit of workpiece guide 106 with the patient's dentition and the fact that fiducial markers 401 a-401 c are fixed to workpiece guide 106, fiducial markers 401 a-401 c (or other fiducial references) may serve as an anchor reference in relation to the patient's dentition […] The dental professional specifies the location of the desired implant shaft, including its position, angular orientation, and depth, in relation to the patient's dentition, and therefore in relation to fiducial markers 401 a-401 c or other fiducial references […] the locations of radiopaque fiducial markers 401 a-401 c are also determined from the three-dimensional model, and thus the spatial relationship of the desired implant shaft and the radiopaque fiducial markers 401 a-401 c can be mathematically characterized”).
Moffson does not clearly and explicitly disclosing wherein the control unit is configured to reference the tool inertial system unit to the three reference spots of the work part.
In an analogous guided dental device field of endeavor Persky discloses in Figure 1 referencing a tool reference system (LED emitters 7) of a tool (tool 6) with three reference spots (LED emitters 5) of a work part (tracking body 3) (Persky, Para 34; “To the registration device is preferably attached, by means of a connection rod 1, a reference tracking body 3, in which are positioned a number of LED emitters 5. The light from these LED's is tracked by means of the sensor head 2 of a three-dimensional tracking system, thus enabling movement of the patient during the dental procedure to be followed by the tracking system. A specially adapted dental drill 6 is preferably used with the system. The drill body or shank is preferably equipped with a number of LED emitters 7, whose radiation too is tracked by means of the sensor head 2 of the three-dimensional tracking system, thus enabling movement of the drill during the dental procedure to be followed by the tracking system”) (Persky, Para 44; “Movements of the patient during surgery are followed by the tracking system, and the monitor image corrected accordingly. The drill position, which is also tracked in real time by means of LED markers 7 on its shank, can thus be displayed overlaid onto the images on the monitor of the patient's teeth, with great accuracy, both spatially and angularly, and without fear of inaccuracy due to patient movement”) (Persky, Para 42-47; describing tracking the position of the tool relative to the mouth using reference points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moffson to include wherein the control unit is configured to reference the tool inertial system unit to the three reference spots of the work part in order to tracking the position of the tool relative to the patient with greater accuracy and while accounting for patient movement as taught by Persky (Persky, Para 44).

Regarding claim 25, Moffson as modified by Persky above discloses all of the limitations of claim 24 as discussed above.
Moffson as modified by Persky above further discloses wherein the work part inertial system unit and/or the tool inertial system unit comprises a six or nine degrees of freedom sensing equipment (Moffson, Para 141; “the positions of the sensors are mathematically adjusted to minimize the figure of merit. For example, the assumed position of circuit board 1307, and consequently the assumed positions of sensors 1310 a-1310 h, may be mathematically moved to a new location in space […]six degrees of freedom”)

Regarding claim 29, Moffson as modified by Persky above discloses all of the limitations of claim 24 as discussed above.
Moffson as modified by Persky above further discloses wherein the tool inertial system unit comprises a trigger structure which is adapted to provide a set of reference data when being activated (Moffson, Para 107-108; “drill 103 itself serves as the magnetized element. […] the presence of handpiece 101 may affect the magnetic field generated by a magnetized drill 103, it may be important to re-characterize the magnetic field after each drill change […] a coil within magnetizer/calibration station 803 may surround drill 103 and be driven with an electric current, causing drill 103 to be magnetized”).

Regarding claim 30, Moffson as modified by Persky above discloses all of the limitations of claim 24 as discussed above.
Moffson as modified by Persky above further discloses an optical or acoustical feedback arrangement that is configured to provide information about the target orientation of the tool (Moffson, Para 60-61; “controller 109 may alert the user if the angular orientation of drill 103 departs from the centerline of desired implant shaft 115 by more than 0.2 degrees, 0.5 degrees, 1 degrees, 2 degrees, 3 degrees, or by another predetermined amount. Many other techniques for measuring departure of the location of drill 103 from desired implant shaft 115 are possible  […] To alert the user of a departure from desired implant shaft 115, controller 109 may generate a warning signal such as visual signal, an audio signal, both a visual signal and an audio signal, or a signal of another kind. For example, an alarm may sound to warn the user of a departure, and in some embodiments, the pitch or volume of the alarm may be varied to indicate the severity of the departure. In other embodiments, some part of display 111 may be altered to visually indicate a departure. For example, desired implant shaft 115 could be depicted in red when a departure occurs, and could be depicted in green when drill 103 is properly located with respect to desired implant shaft 115. Many other kinds of warning signals are possible”).

Regarding claim 32, Moffson as modified by Persky above discloses all of the limitations of claim 24 as discussed above.
Moffson as modified by Persky above further discloses wherein the control unit is arranged and configured to
obtain orientation data provided by the tool inertial system unit, identify an effective orientation of the tool by evaluating the orientation data (Moffson, Para 141; “In step 1907, the positions of the sensors are mathematically adjusted to minimize the figure of merit. For example, the assumed position of circuit board 1307, and consequently the assumed positions of sensors 1310 a-1310 h, may be mathematically moved to a new location in space. The movement may include translation in depth, two lateral translations (perpendicular to drill 103), and rotations in at least two degrees of freedom having rotational axes in the sensor plane, for a total of up to five degrees of freedom. If it is assumed that the magnetic field is not rotationally symmetric, the movement may also include rotation around the longitudinal axis of drill 103 as well, resulting in six degrees of freedom”),
compare the effective orientation to the target orientation, and initiate a warning signal if a deviation between the effective orientation and the target orientation exceeds a predefined threshold (Moffson, Para 60-61; “controller 109 may alert the user if the angular orientation of drill 103 departs from the centerline of desired implant shaft 115 by more than 0.2 degrees, 0.5 degrees, 1 degrees, 2 degrees, 3 degrees, or by another predetermined amount. Many other techniques for measuring departure of the location of drill 103 from desired implant shaft 115 are possible  […] To alert the user of a departure from desired implant shaft 115, controller 109 may generate a warning signal such as visual signal, an audio signal, both a visual signal and an audio signal, or a signal of another kind. For example, an alarm may sound to warn the user of a departure, and in some embodiments, the pitch or volume of the alarm may be varied to indicate the severity of the departure. In other embodiments, some part of display 111 may be altered to visually indicate a departure. For example, desired implant shaft 115 could be depicted in red when a departure occurs, and could be depicted in green when drill 103 is properly located with respect to desired implant shaft 115. Many other kinds of warning signals are possible”).

Regarding claim 33, Moffson as modified by Persky above discloses all of the limitations of claim 32 as discussed above.
Moffson as modified by Persky above further discloses wherein the tool inertial system unit comprises an alarm, and the control unit is arranged and configured to trigger the alarm for initiating the warning signal (Moffson, Para 60-61; “controller 109 may alert the user if the angular orientation of drill 103 departs from the centerline of desired implant shaft 115 by more than 0.2 degrees, 0.5 degrees, 1 degrees, 2 degrees, 3 degrees, or by another predetermined amount. Many other techniques for measuring departure of the location of drill 103 from desired implant shaft 115 are possible  […] To alert the user of a departure from desired implant shaft 115, controller 109 may generate a warning signal such as visual signal, an audio signal, both a visual signal and an audio signal, or a signal of another kind. For example, an alarm may sound to warn the user of a departure, and in some embodiments, the pitch or volume of the alarm may be varied to indicate the severity of the departure. In other embodiments, some part of display 111 may be altered to visually indicate a departure. For example, desired implant shaft 115 could be depicted in red when a departure occurs, and could be depicted in green when drill 103 is properly located with respect to desired implant shaft 115. Many other kinds of warning signals are possible”).

Regarding claim 34, Moffson as modified by Persky above discloses all of the limitations of claim 24 as discussed above.
Moffson as modified by Persky above further discloses equipping a work part inertial system unit with a mounting structure configured to be stationary mounted to a work part (Moffson, Para 52-56; a plurality of sensors and a magnetized element to output a spatial relationship) (Moffson, Para 85; “Sensors 108 a-108 c may be placed on workpiece guide 106 at this stage, or may be placed at a later time.”) (Moffson, Para 52; “Affixed to workpiece guide 106 are sensors 108 a, 108 b, and 108 c.”);
equipping a tool inertial system unit with a mounting structure configured to be stationary mounted to a tool (magnetized element 104) (Moffson, Para 50-56; a plurality of sensors to output a spatial relationship) (Moffson, Para 50; “A magnetized element 104 is fixed to drill 103”); and
Moffson is interpreted as disclosing these limitations in the claim because Moffson shows the parts affixed as described, therefore at some point they must have equipped.
arranging and configuring a control unit to
obtain a digital image of the work part (Moffson, Para, 51; “A workpiece guide 106 is also provided. Workpiece guide 106 is molded to conform to the dentition of a particular implant patient, and may be made of any suitable material such as a thermosetting or light setting polymer. Workpiece guide 106 preferably conforms to at least part of an upper or lower dental arch of the patient, and may encompass an implant site where an implant is to be placed”),
define three reference spots on the digital image of the work part, wherein the three reference spots are distant from each other and stationary in relation to the work part inertial system unit (Moffson, Para 84-85; “At least three radiopaque fiducial markers, e.g., 401 a, 401 b, and 401 c, may be fixed to workpiece guide 106. In the example of FIG. 4, fiducial markers 401 a-401 c are shown as fixed or embedded in relatively flat surface 107 over the implant site […] sensors 108 a-108 c may serve as the radiopaque fiducial markers”), and
define a target orientation of the tool on the digital image of the work part (Moffson, Para 60; “display 111 are indications 114 a and 114 b of the spatial relationship of drill 103 with a previously-specified desired implant shaft 115 […] controller 109 may alert the user if the angular orientation of drill 103 departs from the centerline of desired implant shaft 115 by more than 0.2 degrees, 0.5 degrees, 1 degrees, 2 degrees, 3 degrees, or by another predetermined amount. Many other techniques for measuring departure of the location of drill 103 from desired implant shaft 115 are possible”) (Moffson, Para 19; “FIG. 5 illustrates one simplified example interactive user interface by which a dental professional may determine and specify a desired implant shaft”), wherein the target orientation is definite with respect to a reference plane comprising the three reference spots (Moffson, Para 85-92; “Sensors 108 a-108 c are preferably positioned in a known relationship to the fiducial references of workpiece guide 106, for example radiopaque fiducial markers 401 a-401 c, and that relationship is characterized for future reference. In some embodiments, sensors 108 a-108 c may serve as the radiopaque fiducial markers […] Because of the repeatable fit of workpiece guide 106 with the patient's dentition and the fact that fiducial markers 401 a-401 c are fixed to workpiece guide 106, fiducial markers 401 a-401 c (or other fiducial references) may serve as an anchor reference in relation to the patient's dentition […] The dental professional specifies the location of the desired implant shaft, including its position, angular orientation, and depth, in relation to the patient's dentition, and therefore in relation to fiducial markers 401 a-401 c or other fiducial references […] the locations of radiopaque fiducial markers 401 a-401 c are also determined from the three-dimensional model, and thus the spatial relationship of the desired implant shaft and the radiopaque fiducial markers 401 a-401 c can be mathematically characterized”).
Moffson does not clearly and explicitly disclosing wherein the control unit is configured to reference the tool inertial system unit to the three reference spots of the work part.
In an analogous guided dental device field of endeavor Persky discloses in Figure 1 referencing a tool reference system (LED emitters 7) of a tool (tool 6) with three reference spots (LED emitters 5) of a work part (tracking body 3) (Persky, Para 34; “To the registration device is preferably attached, by means of a connection rod 1, a reference tracking body 3, in which are positioned a number of LED emitters 5. The light from these LED's is tracked by means of the sensor head 2 of a three-dimensional tracking system, thus enabling movement of the patient during the dental procedure to be followed by the tracking system. A specially adapted dental drill 6 is preferably used with the system. The drill body or shank is preferably equipped with a number of LED emitters 7, whose radiation too is tracked by means of the sensor head 2 of the three-dimensional tracking system, thus enabling movement of the drill during the dental procedure to be followed by the tracking system”) (Persky, Para 44; “Movements of the patient during surgery are followed by the tracking system, and the monitor image corrected accordingly. The drill position, which is also tracked in real time by means of LED markers 7 on its shank, can thus be displayed overlaid onto the images on the monitor of the patient's teeth, with great accuracy, both spatially and angularly, and without fear of inaccuracy due to patient movement”) (Persky, Para 42-47; describing tracking the position of the tool relative to the mouth using reference points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moffson as modified by Persky above to include wherein the control unit is configured to reference the tool inertial system unit to the three reference spots of the work part in order to tracking the position of the tool relative to the patient with greater accuracy and while accounting for patient movement as taught by Persky (Persky, Para 44).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moffson and Persky as applied to claim 16 above, and further in view of McKenzie et al. (WO2013106430, hereafter McKenzie).
Regarding claim 18, Moffson as modified by Persky above discloses all of the limitations of claim 16 as discussed above.
Moffson as modified by Persky above does not clearly and explicitly disclose wherein referencing the tool inertial system unit to the three reference spots of the work part comprises the tool contacting the reference spots on the work part.
In an analogous track dental device field of endeavor McKenzie discloses a tool contacting a plurality of reference spots (McKenzie, Pg 5-6; “paired-point registration techniques may be used. Paired-point registration aligns a set of N points (N>3) in the first coordinate system with another set of corresponding points in the second coordinate system, using a one-to-one mapping. Paired-point registration may be used when artificial fiducials or a tracking probe is used to physically contact each of these points”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moffson as modified by Persky above wherein referencing the tool inertial system unit to the three reference spots of the work part comprises the tool contacting the reference spots on the work part in order to align the coordinates of the tool with the reference spots as taught by McKenzie (McKenzie, Pg 5-6). 

Regarding claim 20, Moffson as modified by Persky and McKenzie above discloses all of the limitations of claim 18 as discussed above.
Moffson does not clearly and explicitly disclose wherein the tool inertial system unit provides reference data for each of the three reference spots when contacting the three reference spots on the work part.
In an analogous track dental device field of endeavor McKenzie discloses a tool contacting a plurality of reference spots and provides reference data for each of the reference spots (McKenzie, Pg 5-6; “paired-point registration techniques may be used. Paired-point registration aligns a set of N points (N>3) in the first coordinate system with another set of corresponding points in the second coordinate system, using a one-to-one mapping. Paired-point registration may be used when artificial fiducials or a tracking probe is used to physically contact each of these points”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moffson as modified by Persky and McKenzie above wherein the tool inertial system unit provides reference data for each of the three reference spots when contacting the three reference spots on the work part in order to align the coordinates of the tool with the reference spots as taught by McKenzie (McKenzie, Pg 5-6).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moffson, Persky, and McKenzie as applied to claim 18 above, and further in view of Scholan (US20170367774).
Regarding claim 19, Moffson as modified by Persky and McKenzie above discloses all of the limitations of claim 18 as discussed above.
Moffson does not clearly and explicitly disclose wherein contacting two subsequent of the three reference spots on the work part with the tool is performed within less than about 5 seconds, within less than about 3 seconds or within less than about 1 second.
In an analogous track dental device field of endeavor Scholan performing a plurality of calibrations within less than about 5 seconds, within less than about 3 seconds or within less than about 1 second (Scholan, Para 45; “The controller is responsive to an operator pressing that button to enter a calibration mode in which it is compliant and repeatedly computes pairs of the position of the distal end of the robot and the direction of the tool shaft vector. It may perform those computations irregularly or at predetermined intervals, e.g. every 0.5 seconds”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein contacting two subsequent of the three reference spots on the work part with the tool is performed within less than about 5 seconds, within less than about 3 seconds or within less than about 1 second in order to sufficiently perform calibration with a satisfactory degree of precision as taught by Scholan (Scholan, Para 45).
Moffson as modified by Persky, McKenzie, and Scholan above is interpreted as disclosing this limitation in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Moffson and Persky as applied to claim 24 above, and further in view of Choi et al. (US20140343395, hereafter Choi).
Regarding claim 26, Moffson as modified by Persky above discloses all of the limitations of claim 24 as discussed above.
Moffson as modified by Persky above further discloses wherein each of the control unit and the work part inertial system unit comprises a communication interface wherein the control unit is connected to the work part inertial system unit via the communication interfaces (Moffson, Para 63; “sensor outputs 110 a-110 c may be analog signals that are converted to digital signals by controller 109, or may be digital signals communicating numerical values. Sensor outputs 110 a-110 c may be received over a wire or cable in some embodiments. In other embodiments, sensor outputs 110 a-110 c may be received over a wireless link, for example via a Bluetooth interface, a Zigbee interface, or other kind of standard or proprietary wireless interface”).
Moffson as modified by Persky above does not clearly and explicitly disclose the tool inertial system unit comprising a communication interface and wherein the control unit is connected to the tool inertial system unit via the communication interfaces.
In an analogous tracked dental device field of endeavor Choi discloses in Figure 5 a tool inertial system unit (sensor 102) (Choi, Para 40; “FIG. 5 illustrates an exemplary instrument assembly, according to one embodiment. The instrument assembly 501 has a drilling hand piece 502 and a sensor 102 attached to the hand piece 502”) comprising a communication interface (Choi, Par40; “the sensor 102 is connected to the processing unit 103 using a data cable. In another embodiment, sensor 102 is connected to the processing unit 103 wirelessly”) and wherein a control unit (processing unit 103) is connected to the tool inertial system unit via the communication interface (Choi, Par40; “the sensor 102 is connected to the processing unit 103 using a data cable. In another embodiment, sensor 102 is connected to the processing unit 103 wirelessly”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moffson as modified by Persky above wherein the tool inertial system unit comprises a communication interface and wherein the control unit is connected to the tool inertial system unit via the communication interfaces in order to allow the position of the tool to be tracked more easily and without having to establish line of sight as taught by Choi (Choi, Para 4).

Regarding claim 27, Moffson as modified by Persky and Choi above discloses all of the limitations of claim 26 as discussed above.
Moffson as modified by Persky and Choi above further discloses wherein the communication interfaces are wireless communication interfaces (Moffson, Para 63; “sensor outputs 110 a-110 c may be analog signals that are converted to digital signals by controller 109, or may be digital signals communicating numerical values. Sensor outputs 110 a-110 c may be received over a wire or cable in some embodiments. In other embodiments, sensor outputs 110 a-110 c may be received over a wireless link, for example via a Bluetooth interface, a Zigbee interface, or other kind of standard or proprietary wireless interface”).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Moffson, Persky, and Choi as applied to claim 26 above, and further in view of McKenzie et al. (WO2013106430, hereafter McKenzie).
Regarding claim 28, Moffson as modified by Persky and Choi above discloses all of the limitations of claim 26 as discussed above.
Moffson as modified by Persky and Choi above does not clearly and explicitly disclose wherein the control unit is arranged and configured to obtain a set of reference data provided by the tool inertial system unit for each of the three reference spots when the tool contacts the three reference spots on the work part.
In an analogous track dental device field of endeavor McKenzie discloses a tool contacting a plurality of reference spots to generate reference data (McKenzie, Pg 5-6; “paired-point registration techniques may be used. Paired-point registration aligns a set of N points (N>3) in the first coordinate system with another set of corresponding points in the second coordinate system, using a one-to-one mapping. Paired-point registration may be used when artificial fiducials or a tracking probe is used to physically contact each of these points”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moffson as modified by Persky and Choi above wherein the control unit is arranged and configured to obtain a set of reference data provided by the tool inertial system unit for each of the three reference spots when the tool contacts the three reference spots on the work part in order to align the coordinates of the tool with the reference spots as taught by McKenzie (McKenzie, Pg 5-6). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Moffson and Persky as applied to claim 24 above, and further in view of Momoi et al. (US20050015099, hereafter Momoi).
Regarding claim 31, Moffson as modified by Persky above discloses all of the limitations of claim 24 as discussed above.
Moffson as modified by Persky above does not clearly and explicitly disclose wherein the tool inertial system unit comprises a light source which is adapted to emit a light beam representing the target orientation of the tool.
In an analogous surgical position tracking apparatus field of endeavor Momoi discloses wherein a tool (surgical tool 3) comprises a light source (laser beam emitting means 8a and 8b) which is adapted to emit a light beam (laser beam) representing a target orientation (Momoi, Para 36; “for obtaining an instruction emit angle of the laser beam from a target position and direction of the surgical tool and the setting position and direction of the laser beam emitting means 8 a or 8 b”) of the tool (Momoi, Para 19-20; “guides the surgical tool 3 through emission of a laser beam in a surgical field (or an operation portion) 5, thereby conducting the surgical operation thereon […] The position measuring apparatus 1 comprises […] two (2) pieces of laser beam emitting means 8 a and 8 b”) (Momoi, Para 5; “”) (Momoi, Para 36-41; describing how the lasers are emitted to indicate a target position and direction of a tool for a surgeon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moffson as modified by Persky above does wherein the tool inertial system unit comprises a light source which is adapted to emit a light beam representing the target orientation of the tool in order to provide an easy visual indication for the surgeon as needed as taught by Momoi (Momoi, Para 41).

Allowable Subject Matter
Claims 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose nor reasonably suggest the limitations described in the dependent claims. Specifically, the prior art discloses an aligning structure and localization elements but not as a separate template for contacting the work part as described in claims 21-23.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20170236272 – discloses a calibration channel and localization elements attached to the teeth of a patient but not as a separate template that is placed on work part as described.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793